Exhibit 10.13

CONFIDENTIAL TREATMENT REQUESTED

EXECUTION DRAFT

LICENSE AGREEMENT

BY AND BETWEEN

SYNLOGIC, INC.

AND

SYNLOGIC IBDCO, INC.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

TABLE OF CONTENTS

 

ARTICLE 1. DEFINITIONS

     3  

ARTICLE 2. LICENSE GRANTS

     11     2.1.    Synlogic Grant      11     2.2.    Company Grants      11  
  2.3.    Covenants      11     2.4.    Reservation of Rights      11     2.5.
   [***] License      12     2.6.    [***] License      12  

ARTICLE 3. ECONOMICS

     12     3.1.    Synlogic Product Royalty      12     3.2.    Deductions and
Payments      12     3.3.    Audit Rights      13  

ARTICLE 4. INTELLECTUAL PROPERTY OWNERSHIP, PROTECTION AND RELATED MATTERS

     14     4.1.    Ownership of Inventions and Regulatory Data      14     4.2.
   Prosecution and Maintenance of Patent Rights      15     4.3.    Third Party
Infringement      15     4.4.    Orange Book Listings      17  

ARTICLE 5. CONFIDENTIALITY

     17     5.1.    Confidential Information      17     5.2.    Publicity     
18  

ARTICLE 6. REPRESENTATIONS AND WARRANTIES; CERTAIN COVENANTS

     18     6.1.    Representations and Warranties of Synlogic      18     6.2.
   Synlogic Covenants with Respect to the [***] and [***]      20     6.3.   
Representations and Warranties of Company      20     6.4.    No Warranties     
20  

ARTICLE 7. INDEMNIFICATION

     21     7.1.    General Indemnification By Synlogic      21     7.2.   
General Indemnification By Company      21     7.3.    Notice      21     7.4.
   Defense      22     7.5.    Cooperation      22     7.6.    Settlement     
22  

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

i



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

 

ARTICLE 8. TERM AND TERMINATION

     22  

  8.1.

   Term      22  

  8.2.

   Termination      22  

  8.3.

   Effects of Termination      23  

ARTICLE 9. MISCELLANEOUS

     25  

  9.1.

   Assignment; Successors      25  

  9.2.

   Export Control      25  

  9.3.

   Choice of Law      25  

  9.4.

   Notices      25  

  9.5.

   Severability      26  

  9.6.

   Integration      26  

  9.7.

   English Language      27  

  9.8.

   Section 365(n)      27  

  9.9.

   Waivers and Amendments      27  

  9.10.

   Independent Contractors; No Agency      27  

  9.11.

   Execution in Counterparts; Facsimile Signatures      27  

  9.12.

   No Consequential or Punitive Damages      28  

  9.13.

   Performance by Affiliates      28  

  9.14.

   Force Majeure      28  

  9.15.

   No Third Party Beneficiary Rights      28  

  9.16.

   Non-exclusive Remedy      29  

  9.17.

   Headings      29  

  9.18.

   Further Assurances      29  

  9.19.

   Construction      29  

  9.20.

   Records Generally      29  

LIST OF EXHIBITS; SCHEDULES

Exhibit A-1: Synlogic Patent Rights - Owned

Exhibit A-2: Synlogic Patent Rights - In-Licensed

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

ii



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

COLLABORATION AND LICENSE AGREEMENT

This License Agreement (the “Agreement”) is made and effective as of the 16th
day of July, 2015 (the “Effective Date”) by and between Synlogic, Inc., a
Delaware corporation, with offices at 130 Brookline Street, Suite 201,
Cambridge, MA 20139 (“Synlogic”) and Synlogic IBDCo, Inc., a Delaware
corporation, with offices at 130 Brookline Street, Suite 201, Cambridge, MA
20139 (“Company”).

INTRODUCTION

WHEREAS, Company has certain rights to and is Researching and Developing
engineered microbes to identify Delivered Microbes in accordance with the terms
of the Merger Agreement (as defined below);

WHEREAS, Synlogic owns or has rights to certain Patent Rights and Know-How
necessary for Company to Research and Develop engineered microbes and identify
Delivered Microbes, in accordance with the terms of the Merger Agreement;

WHEREAS, the engineered microbes will be Researched and Developed in accordance
with a Research Plan that sets forth the Research Activities to be performed in
accordance with the terms of the Merger Agreement;

WHEREAS, it is contemplated that each of Synlogic, Company, and Buyer will
perform the Research Activities; and

WHEREAS, Synlogic desires to provide Company with a license to use such Patent
Rights and Know-How for the Research and Development of the engineered microbes,
identification of the Delivered Microbes and further Development, manufacture,
use and sale of the Lead Candidate and Products subject to the terms and
conditions set forth herein.

NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein, Synlogic and Company hereby agree as follows:

ARTICLE 1.

DEFINITIONS

As used in this Agreement, the following terms shall have the meanings set forth
below:

1.1. “Accounting Standards” means, with respect to a Party, that such Party
shall maintain records and books of accounts in accordance with (a) United
States Generally Accepted Accounting Principles or (b) to the extent applicable,
International Financial Reporting Standards as issued by the International
Accounting Standards Board.

1.2. “Action” means any claim, audit, examination, action, cause of action or
suit (whether in contract or tort or otherwise), litigation (whether at law or
in equity, whether civil or criminal), assessment, arbitration, mediation,
investigation, hearing, charge, complaint, demand, notice or proceeding.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

3



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

1.3. “Affiliate” means, with respect to a Person, another Person that directly,
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, such Person; provided, that for purposes of
this definition, “control” means, with respect to a Person, the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of such Person, whether through the ownership of voting
securities, by Contract (as defined in the Merger Agreement), by board of
director membership or representation, or otherwise.

1.4. “Agreement” is defined in the preamble of this Agreement.

1.5. “Backups” means [***].

1.6. “Breaching Party” is defined in Section 8.2.

1.7. [***].

1.8. “Buyer” means AbbVie S.à.r.l.

1.9. “Closing Date” has the meaning ascribed to such term in the Merger
Agreement.

1.10. “Code” means the Internal Revenue Code of 1986, as amended from time to
time (or any corresponding provisions of succeeding law).

1.11. “Collaboration Data” has the meaning ascribed to such term in the Merger
Agreement.

1.12. “Collaboration Period” has the meaning ascribed to such term in the Merger
Agreement.

1.13. “Combination Product” means a product sold as a single unit containing one
or more Synlogic Products and one or more Other Active Ingredients.

1.14. “Company” is defined in the Preamble.

1.15. “Company Indemnified Parties” is defined in Section 7.1.

1.16. “Company Intellectual Property” means all Intellectual Property described
in Section 9.7(a)(i) of the Merger Agreement. For the avoidance of doubt,
Company Intellectual Property shall not include any Regulatory Data.

1.17. “Company Patent Rights” means all Patent Rights included in the Company
Intellectual Property.

1.18. “Confidential Information” means (a) all trade secrets or confidential or
proprietary information or tangible materials of the disclosing Party or its
Affiliates

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

4



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

provided or disclosed to the other Party or any of its Affiliates pursuant to
this Agreement or, (b) information that was disclosed by a Party or any of its
Affiliates to the other that is expressly stated or marked as confidential, and
(c) the terms and conditions of this Agreement; provided, however, that
Confidential Information shall not include information that:

(i) has been published by a Third Party or otherwise is or hereafter becomes
part of the public domain by public use, publication, general knowledge or the
like through no wrongful act, fault or negligence on the part of the receiving
Party or its Affiliates;

(ii) has been in the receiving Party’s or its Affiliates possession prior to
disclosure by the disclosing Party without any obligation of confidentiality
with respect to such information (as evidenced by the receiving Party’s or such
Affiliate’s written records or other competent evidence);

(iii) is subsequently received by the receiving Party or its Affiliate from a
Third Party without restriction and without breach of any agreement between such
Third Party and the disclosing Party;

(iv) is generally made available to Third Parties by the disclosing Party
without restriction on disclosure; or

(v) has been independently developed by or for the receiving Party or its
Affiliates without reference to, or use or disclosure of, the disclosing Party’s
Confidential Information (as evidenced by the receiving Party’s or such
Affiliate’s written records or other competent evidence);

provided, however, that clauses (ii) through (v) above cannot be applied to the
terms and conditions of this Agreement

1.19. “Control” or “Controlled” means, with respect to any Know-How, Patent
Right, other intellectual property right, compound or product, the legal
authority or right (whether by ownership, license (other than a license granted
pursuant to this Agreement) or otherwise) of a Party or its relevant Affiliate,
to grant access, a license or a sublicense of or under such Know-How, Patent
Right, intellectual property right, compound or product to the other Party, to
the extent contemplated by this Agreement, without breaching the terms of any
agreement with a Third Party, or misappropriating the proprietary or trade
secret information of a Third Party.

1.20. “Copyrights” means all works of authorship and copyrights, whether in
published or unpublished works, rights in databases and data collections, mask
work rights, moral rights, rights in software and web site content, rights to
compilations and collective works, rights to derivative works of any of the
foregoing, registrations and applications for registration for any of the
foregoing and renewals or extensions thereof.

1.21. “Cover,” “Covering” or “Covered” means, when referring to a product,
Invention or other Know-How: (a) with respect to a patent, that, in the absence
of a license

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

5



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

granted to a Person under a claim included in such patent, the practice by such
Person of a specified activity with respect to such compound or product, or the
practice by such Person of such Invention or the use by such Person of such
Know-How, would infringe such claim, or (b) with respect to a patent
application, that, in the absence of a license granted to a Person under a claim
included in such patent application, the practice by such Person of a specified
activity with respect to such compound or product, or the practice by such
Person of such Invention or the use by such Person of such Know-How, would
infringe such claim if such patent application were to issue as a patent.

1.22. “Delivered Microbes” means [***].

1.23. “Effective Date” is defined in the Preamble.

1.24. “Exploit” or “Exploitation” means to make, have made, import, export, use,
have used, sell, have sold, or offer for sale, commercialize, register,
manufacture (including improving manufacturing and process development), have
manufactured, hold, or keep (whether for disposal or otherwise), or otherwise
dispose of Products.

1.25. “Field” means the treatment, prevention or diagnosis of all diseases in
humans or animals other than Orphan Indications.

1.26. “First Commercial Sale” means with respect to a Synlogic Product in a
country, the first sale for monetary value for use or consumption by the end
user of such Product in such country after the receipt of the regulatory
approval for such Synlogic Product has been obtained in such country. Sales
prior to receipt of regulatory approval for such Synlogic Product, such as,
pursuant to any early access programs, so-called “treatment IND sales,” “named
patient sales,” and “compassionate use sales,” shall not be construed as a First
Commercial Sale.

1.27. “Inflammatory Bowel Disease” means [***].

1.28. “Intellectual Property” means any (a) Patent Rights, (b) Marks and
applications therefor, (c) Copyrights, and (d) Know-How.

1.29. “Invention” means an invention that is conceived or reduced to practice by
one or more individuals in the performance of the Research Activities.

1.30. “Know-How” means any and all information comprising or relating to
concepts, discoveries, data, designs, formulae, composition, protocols,
techniques, ideas, materials, Inventions, methods, models, assays, research
plans, procedures, designs for experiments and tests and results of
experimentation and testing, including results of research or development,
together with processes, including manufacturing processes, specifications,
techniques, chemical, biological, pharmacological, toxicological, clinical,
safety, manufacturing, analytical and quality control data, trial data, case
report forms, data analysis, reports or summaries and information contained in
submissions to and information from ethical committees and governmental
entities, in each case (whether or not confidential, proprietary, patented or
patentable) in written, electronic or any other form now known or hereafter
developed.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

6



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

1.31. “Lead Candidate” means [***].

1.32. “Licensee” means any Person other than Synlogic or its Affiliates to which
rights to develop or commercialize Unselected Microbes or Synlogic Products have
been transferred, sold, conveyed, disposed, granted or licensed anywhere in the
Territory.

1.33. “Losses” means any claims, Actions, causes of action, judgments, awards,
suits, fines, liabilities, losses, costs (including the costs of defense and
enforcement of this Agreement and all ancillary agreements), damages, expenses
or amounts paid in settlement (in each case, including reasonable attorneys’ and
experts’ fees and expenses). Other than with respect to breaches of Section 5.1
(Confidentiality), Losses shall not include punitive damages, except to the
extent incurred or paid in connection with a Third Party Claim.

1.34. “Marks” means all common law trademarks and service marks, fictional
business names, trade names, certification marks, collective marks, domain
names, trademark and service mark registrations, renewals, applications for
registration, and foreign equivalents of the foregoing; and the goodwill of
service, product or business associated with each of the foregoing.

1.35. “Merger Agreement” means that certain Agreement and Plan of Merger dated
as of the Effective Date by and among AbbVie S.à.r.l., Suffolk Merger Sub, Inc.,
Synlogic IBDCo, Inc., Synlogic, LLC and Synlogic, Inc., as amended or modified
from time to time.

1.36. [***].

1.37. “Net Sales” means with respect to a Synlogic Product for any period, the
[***] on sales of such Synlogic Product during such period by Synlogic, its
Affiliates, or Sublicensees to Third Parties (including wholesalers or
distributors), in bona fide arm’s length transactions, less the following
deductions, in each case [***] to the Synlogic Product and [***]: (a) [***];
(b) [***]; (c) taxes on sales (such as sales, value added, or use taxes, but
excluding taxes assessed or assessable against the income derived by Synlogic,
its Affiliates or Sublicensees from such sales) to the extent added to the sale
price and set forth separately as such in the total amount invoiced; (d) amounts
repaid or credited by reason of rejections, defects, [***] percent ([***]%)
return goods allowance or recalls, or because of retroactive price reductions,
including rebates or wholesaler charge backs; (e) the portion of [***] during
the relevant time period to [***] relating to such Synlogic Product; (f) any
consideration actually paid or payable for any [***] such Synlogic Product,
where for purposes of this Net Sales definition, [***] such Synlogic Product;
(g) any invoiced amounts [***] Synlogic, its Affiliates or Sublicensees,
including [***]; (h) [***] Synlogic, its Affiliates or Sublicensees [***]
Synlogic, its Affiliates or Sublicensees (it being understood that neither
Synlogic nor any of its Affiliates or Sublicensees shall be permitted to deduct
[***] to the extent any other Person has deducted [***] with respect to the
sales of the same Synlogic Product); (i) [***] set forth separately as such
[***] as well as any [***] of such Synlogic Product; and (j) any other [***]
deductions that are [***].

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

7



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Net Sales shall not include [***] of Synlogic Product [***]. Net Sales shall
include [***] received by Synlogic, its Affiliates or Sublicensees in respect of
the Synlogic Product[***]. Net Sales shall not include [***] Synlogic, its
Affiliates or Sublicensees [***].

In the event that a Synlogic Product is sold [***] in a Combination Product, Net
Sales for such Synlogic Product sold as part of a Combination Product shall be
determined by [***] during the applicable period [***]the Combination Product
[***], in each case during the applicable period or, if [***] in such period,
then [***]. If such [***] cannot be determined for such Synlogic Product or
[***] the Parties shall [***] to determine [***] shall be treated as “Net Sales”
under this Agreement, which determination shall be based on the [***]
Combination Product, [***] Combination Product. If the Parties are unable to
[***] such determination of Net Sales, then the Parties shall resolve the issue
pursuant to Section 12.5 of the Merger Agreement.

1.38. “Non-Breaching Party” is defined in Section 8.2.

1.39. “Orphan Indication” means any disease or condition that affects less than
200,000 people in the United States (or, if the Orphan Drug Act or the FDA’s
implementing regulations at 21 CFR Part 316 are amended to modify such number of
people, such amended number of people; provided, that such Orphan Indication
shall not at any time include a disease or condition for which Company or one of
its Affiliates, licensees or Sublicensees has initiated a bona fide research
program for a Delivered Microbe or Product if, at the time of initiation of such
research program, such disease or condition was not an Orphan Indication
hereunder).

1.40. “Other Active Ingredient” means any component that provides
pharmacological activity or other direct therapeutic effect or that
therapeutically affects the structure or any function of the body whereby such
component is not an Unselected Microbe or Synlogic Product and is not derived by
Synlogic or its Affiliates and/or Licensees from Know-How that is Controlled by
Synlogic or such Affiliates or from the Confidential Information of any such
Person.

1.41. “Party” means either Synlogic or Company; “Parties” means Synlogic and
Company, collectively.

1.42. “Patent Rights” means any and all (a) national, regional and international
patents and patent applications, including provisional patent applications and
right to priority to such applications, (b) patent applications filed either
from such patents, patent applications or provisional applications or from an
application claiming priority from either of these, including divisionals,
continuations, continuations-in-part, provisionals, converted provisionals and
continued prosecution applications, (c) patents that have issued or in the
future issue from the foregoing patent applications ((a) and (b)), including
utility models, petty patents and design patents and certificates of invention,
(d) extensions or restorations by existing or future extension or restoration
mechanisms, including revalidations, reissues, re-examinations and extensions
(including any supplementary protection certificates and the like) of the
foregoing patents or patent applications ((a), (b),

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

8



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

and (c)), and (e) similar rights, including so-called pipeline protection or any
importation, revalidation, confirmation or introduction patent or registration
patent or patent of additions to any of such foregoing patent applications and
patents.

1.43. “Person” means an individual, corporation, company, partnership, limited
liability company, joint venture, association, trust, business trust,
governmental entity, unincorporated organization, a division or operating group
of any of the foregoing or any other entity or organization.

1.44. “Product” means any human pharmaceutical product containing or comprised
of a Delivered Microbe as an active ingredient, in any and all forms,
presentations, delivery systems, dosages, and formulations.

1.45. “Regulatory Data” means all Collaboration Data and, following the Closing
Date (if such Closing Date occurs), all other data that is generated or
developed by Buyer, its Affiliates or Third Parties acting on their behalf, in
connection with the Research and Development of Products.

1.46. “Regulatory Exclusivity” means, with respect to any country or other
jurisdiction, an additional market protection, other than patent protection,
granted by a regulatory authority in such country or other jurisdiction which
confers an exclusive commercialization period during which a Party or its
Affiliates or Sublicensees have the exclusive right to manufacture, market or
sell a Delivered Microbe, Product or Synlogic Product in such country or other
jurisdiction through a regulatory exclusivity right (e.g., new chemical entity
or biologic exclusivity, new use or indication exclusivity, new formulation
exclusivity, orphan drug exclusivity or pediatric exclusivity).

1.47. “Research and Development” means all activities directed to the research
and development of the Delivered Microbes or Products, including GLP toxicology
studies and any other pre-clinical or clinical activities and studies; and the
terms “Research and Develop,” “Research” and “Develop” shall have correlative
meaning.

1.48. “Research Activities” means the activities outlined in the Research Plan
to be performed by or on behalf of Buyer, the Company or any of their respective
Affiliates with respect to the Research and Development of a Delivered Microbe
or Product prior to the exercise of the Option in accordance with Section 3.1 of
the Merger Agreement.

1.49. “Research Plan” means the plan outlining the research, discovery and
Research Activities to be performed by the Company with respect to the Delivered
Microbes in the Field[***] attached to the Merger Agreement as Exhibit L.

1.50. “Sublicensee” means, with respect to a Party, a Third Party sublicensee of
rights granted to such Party under this Agreement or a Third Party licensee of
rights with respect to the Lead Candidate or a Product, which rights are
retained by such Party under this Agreement with respect to such Lead Candidate
or Product.

1.51. “Synlogic” is defined in the Preamble.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

9



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

1.52. “Synlogic Delivered Microbe Patent Rights” is defined in Section 4.2.1(a).

1.53. “Synlogic Indemnified Parties” is defined in Section 7.2.

1.54. “Synlogic Intellectual Property” means all Intellectual Property
Controlled by Synlogic or its Affiliates on the Effective Date or during the
Term that is necessary or useful to perform the Research Activities set forth in
the Research Plan or to Exploit the Delivered Microbes and Products in the
Field.

1.55. “Synlogic Know-How” means all Know-How included in the Synlogic
Intellectual Property.

1.56. “Synlogic-Owned Inventions” is defined in Section 4.1.2.

1.57. “Synlogic Patent Rights” means all Patent Rights included in the Synlogic
Intellectual Property.

1.58. “Synlogic Product” is defined in Section 3.1.

1.59. “Synlogic Royalty” is defined in Section 3.1.

1.60. “Synlogic Royalty Term” means, with respect to each Synlogic Product in
each country or other jurisdiction, the last to occur of: (a) the expiration,
invalidation or abandonment date of the last Synlogic Patent Right or Patent
Right licensed under Section 2.2.1 that includes a Valid Claim that Covers the
manufacture, use or sale of such Synlogic Product in such country, (b) [***]
from the First Commercial Sale of such Synlogic Product in such country, and
(c) the expiration of Regulatory Exclusivity in such country for such Synlogic
Product.

1.61. “Term” is defined in Section 8.1.

1.62. “Territory” means worldwide.

1.63. “Third Party” means any person or entity other than Company, Synlogic and
their respective Affiliates.

1.64. “Third Party Claim” is defined in Section 7.3.

1.65. “United States,” “U.S.” “US” or “US Territory” means the United States of
America and its territories and possessions.

1.66. “Unselected Microbes” means [***].

1.67. “Valid Claim” means a claim of any issued and unexpired patent whose
validity, enforceability, or patentability has not been affected by any of the
following: (a) irretrievable lapse, abandonment, revocation, dedication to the
public, or disclaimer; or (b) a holding, finding, or decision of invalidity,
unenforceability, or non-patentability by a court, governmental agency, national
or regional patent office, or other appropriate body

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

10



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

that has competent jurisdiction, such holding, finding, or decision being final
and unappealable or unappealed within the time allowed for appeal.

ARTICLE 2.

LICENSE GRANTS

2.1. Synlogic Grants.

2.1.1. Research Activities. Subject to the terms and conditions of this
Agreement, Synlogic hereby grants to Company, during the Collaboration Period, a
worldwide, nonexclusive license and sublicense under the Synlogic Intellectual
Property, to perform the Research Activities set forth in the Research Plan.

2.1.2. Delivered Microbes. Subject to the terms and conditions of this
Agreement, Synlogic hereby grants to Company a worldwide, exclusive fully-paid
up license and sublicense, with the right to grant sublicenses, under the
Synlogic Intellectual Property to Exploit the Delivered Microbes and Products in
the Field.

2.1.3. Exclusion. The grant of rights under this Agreement shall not include the
right to Research, Develop or Exploit any microbe, engineered microbe,
engineered circuit or bacterial vector other than the Delivered Microbes.

2.2. Company Grants.

2.2.1. Engineered Microbes. Subject to the terms and conditions of this
Agreement, Company hereby grants to Synlogic a worldwide, exclusive,
royalty-bearing license with the right to grant sublicenses under the Company
Intellectual Property to Research, Develop and Exploit the Unselected Microbes
[***].

2.2.2. Delivered Microbes. Subject to the terms and conditions of this Agreement
and the Merger Agreement, Company hereby grants to Synlogic a worldwide,
exclusive, fully-paid up, license with the right to grant sublicenses under the
Company Intellectual Property to Research, Develop and Exploit the Delivered
Microbes [***].

2.3. Covenants.

2.3.1. Synlogic Covenant. Synlogic shall not conduct Research and Development of
any Delivered Microbe or any Product [***] Buyer or any of its Affiliates or
Sublicensees [***].

2.3.2. Company Covenant. Beginning on the Effective Date and continuing during
the Term, Company and its Affiliates shall not, and shall not cause any Third
Party to Research, Develop or Exploit [***].

2.4. Reservation of Rights. No rights, other than those expressly set forth in
this Agreement are granted to either Party hereunder, and no additional rights
shall be deemed granted to either Party by implication, estoppel or otherwise,
with respect to any Intellectual Property rights. All rights not expressly
granted by either Party or its Affiliates to the other hereunder are reserved.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

11



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

2.5. [***]License. The Parties acknowledge and agree that from and after the
Closing Date the Parties’ rights and obligations under this Agreement shall be
subject to the provisions of the [***] to be agreed upon by Buyer and Synlogic
and set forth in Schedule 2.5 to be attached hereto prior to the exercise of the
Option by Buyer in accordance with Section 3.1 of the Merger Agreement. In
addition, from and after the Closing Date, Company agrees to be bound directly
to other indemnified parties under the [***], including [***] (as defined
therein), in respect of the terms of the[***] to be identified on Schedule 2.5
for the protection of such indemnified parties to the extent required under the
[***]. Synlogic shall not modify, waive or amend or permit [***] to modify,
waiver or amend, any term or condition of the [***] in a manner that could
reasonably be expected to adversely affect the Company’s rights, or increase the
Company’s obligations, under this Agreement.

2.6. [***] License. The Parties acknowledge and agree that from and after the
Closing Date the Parties’ rights and obligations under this Agreement shall be
subject to the following provisions of the [***] to be agreed upon by Buyer and
Synlogic and set forth in Schedule 2.5 to be attached hereto prior to the
exercise of the Option by Buyer in accordance with Section 3.1 of the Merger
Agreement. Synlogic shall not modify, waive or amend, or permit [***] to modify,
waiver or amend, any term or condition of the[***] in a manner that could
reasonably be expected to adversely affect the Company’s rights, or increase the
Company’s obligations, under this Agreement.

ARTICLE 3.

ECONOMICS

3.1. Synlogic Product Royalty. In the event that Synlogic, its Affiliates or its
Sublicensees Exploit any product comprised of or using an Unselected Microbe
pursuant to Section 2.2.1 for use in [***] (such products, the “Synlogic
Products”), Synlogic shall pay to Company a royalty on Net Sales of the Synlogic
Products at a royalty rate equal to [***] percent ([***]%) (the “Synlogic
Royalties”) subject to the deductions in Section 3.2 below.

3.2. Deductions and Payments.

3.2.1. On a Synlogic Product by Synlogic Product and country-by-country basis in
the Territory, Net Sales of such Synlogic Product in such country shall be
reduced by [***] percent ([***]%) if (a) there is no Valid Claim of a Synlogic
Patent Right or Patent Right licensed under Section 2.2.1 that covers the
manufacture, use or sale of such Synlogic Product in such country, or
(b) Regulatory Exclusivity for such Synlogic Product has expired in such
country.

3.2.2. After the expiration of the Synlogic Royalty Term for a Synlogic Product
in a particular country or other jurisdiction has occurred, the Net Sales from
such country or other jurisdiction with respect to such Synlogic Product shall
be excluded from annual Net Sales for the purpose of calculating the Synlogic
Royalty.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

12



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

3.2.3. Synlogic Royalties shall become due and payable [***] following the end
of the calendar quarter during which Net Sales first occur, and within [***] of
the end of each calendar quarter thereafter for sales during each such calendar
quarter.

3.2.4. Within [***] after the end of each calendar quarter following regulatory
approval of a Synlogic Product, Synlogic shall (i) pay, or cause to be paid,
Company an aggregate amount in cash equal to the amount of the Synlogic
Royalties for such calendar quarter and (ii) furnish to Company a written report
showing in reasonably specific detail, on a Synlogic Product-by-Synlogic Product
and country-by-country basis the calculation of Net Sales of a Synlogic Product
sold by Synlogic and its Affiliates and Sublicensees during such calendar
quarter and the calculation of Synlogic Royalties for such calendar quarter.
Synlogic shall keep complete and accurate records in sufficient detail to enable
the Synlogic Royalties under this ARTICLE 3 to be determined.

3.2.5. No interest shall accrue or be paid on any portion of any Synlogic
Royalty payment. The Parties acknowledge that a portion of each Synlogic Royalty
payment may be treated and reported as interest for tax purposes.

3.3. Audit Rights. Upon [***] advance written notice by Company and not more
than once in each calendar year, Synlogic, its Affiliates and Sublicensees shall
permit an independent certified public accounting firm of nationally recognized
standing, selected by Company and reasonably acceptable to Synlogic, to have
access (including electronic access, to the extent available and customary for
audit purposes) during normal business hours to such of the records of Synlogic
and its Affiliates and Sublicensees as may be reasonably necessary to verify the
accuracy of the royalty reports hereunder for the calendar year immediately
prior to the date of such request. No calendar year may be audited more than
once. The accounting firm will enter a confidentiality agreement reasonably
acceptable to Synlogic governing the use and disclosure of Synlogic’s
information disclosed to such firm, and such firm shall disclose to Company only
whether the royalty reports are correct or not and the specific details
concerning any discrepancies. Company shall treat all financial information
disclosed by its accounting firm pursuant to this Section 3.3 as Confidential
Information of Synlogic for purposes of Section 5.1 of this Agreement, and shall
cause its accounting firm to do the same.

3.3.1. Unless disputed by Synlogic in good faith, if such accounting firm
concludes that the Synlogic Royalties paid during the audited period were more
or less than the actual Synlogic Royalties due, Synlogic shall pay any
additional amounts due within [***] after the date the written report of the
accounting firm so concluding is delivered to Synlogic, and Synlogic shall be
permitted to deduct any amounts overpaid from the Synlogic Royalties due in the
next calendar quarter. The written report will be binding on the Parties absent
clear error. The fees charged by such accounting firm shall be paid by Company;
provided, that if the audit discloses that Synlogic Royalties payable by
Synlogic for the applicable period have been underpaid by more than [***]
percent ([***]%), then Synlogic shall pay the reasonable fees and expenses
charged by such accounting firm.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

13



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

3.3.2. In the event of a good faith dispute by Synlogic regarding the result of
an audit made pursuant to this Section 3.3, the Parties shall agree in good
faith on an alternative independent certified public accounting firm of
nationally recognized standing to perform a second audit. Synlogic shall bear
all costs associated with the second audit; provided, that if the second audit
discloses that Synlogic Royalties payable by Synlogic were not underpaid, then
the Parties shall equally share the reasonable fees and expenses charged by the
accounting firm. No over or under payment indicated by the initial audit shall
be payable in the event of a dispute until the second audit is complete and such
second audit shall be binding on the Parties, with any under payment determined
thereby being payable within [***]after the date the written report of the
accounting firm so concluding is delivered to Synlogic. Synlogic shall be
permitted to deduct any amounts overpaid from the Synlogic Royalties in the next
calendar quarter.

ARTICLE 4.

INTELLECTUAL PROPERTY OWNERSHIP, PROTECTION AND RELATED MATTERS

4.1. Ownership of Inventions and Regulatory Data.

4.1.1. Company Intellectual Property. Company shall own all Company Intellectual
Property. To the extent permissible under patent law, Synlogic shall file and
prosecute Patent Rights for Inventions generated in the course of Research
Activities such that the Patent Rights, which may otherwise contain both claims
that are solely related to the Delivered Microbes and claims related to other
matters, are filed, where possible if a Delivered Microbe has been identified at
the time of filing, and prosecuted, including by filing divisionals or
continuations to separate where necessary, as separate Patent Rights that
contain claims that solely relate to the Delivered Microbes and Patent Rights
that contain claims that relate to such other matters.

4.1.2. Synlogic-Owned Inventions. Synlogic shall solely own any Invention and
any Patent Right Covering such Invention arising out of the Research Activities,
other than Company Intellectual Property (the “Synlogic-Owned Inventions”).

4.1.3. Regulatory Data. Company shall own all Regulatory Data. Synlogic shall
have no rights, title or interest in or to any such Regulatory Data except as
expressly provided for in this Section 4.1.3 or in Section 9.7(d) of the Merger
Agreement (to the extent such Regulatory Data is Collaboration Data). Following
exercise of the Option in accordance with Section 3.1 of the Merger Agreement,
Company shall provide the following portions of Regulatory Data to Synlogic in
the following timeframes: (a) reasonably in advance of any public disclosure of
any Regulatory Data, a copy of Regulatory Data that that the Company intends to
publicly disclose (provided, that Synlogic shall maintain such Regulatory Data
in strict confidence, and shall not use such Regulatory Data for any purpose or
disclose the same to any Third Party, unless and until Company publicly
discloses such Regulatory Data) and (b) within a reasonable period of time
following the first regulatory approval for each Product in the United States, a
summary report, including top line data, of the pharmacokinetic and
pharmacodynamics information for such Product.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

14



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

4.1.4. Assignment Obligation. Each Party shall cause all employees of such Party
who perform activities for such Party under this Agreement to be under an
obligation to assign their rights in any Inventions, whether or not patentable,
resulting therefrom to such Party. With respect to any activities subcontracted
to a Person that is not an employee, the Party retaining such subcontractor
shall use commercially reasonable efforts to include in the applicable
subcontract an assignment to such Party of all rights in Inventions made by such
subcontractor resulting from such activities.

4.1.5. Independent Activities. Ownership of any inventions that are conceived or
reduced to practice by or on behalf of a Party outside the performance of the
Research Activities, and all Intellectual Property Rights therein or thereto,
shall follow inventorship, which shall be determined in accordance with U.S.
patent law.

4.2. Prosecution and Maintenance of Patent Rights.

4.2.1. Synlogic Patent Rights.

(a) Synlogic shall solely control the preparation, filing and maintenance of the
Synlogic Patent Rights on a global basis. Synlogic shall keep Company reasonably
informed of all steps with regard to and the status of the preparation, filing,
prosecution, and maintenance of those Synlogic Patent Rights, if any, that claim
the Delivered Microbes (the “Synlogic Delivered Microbe Patent Rights”),
including by providing Company with (i) copies of all correspondence and
material communications it sends to or receives from the US Patent and Trademark
Office, the European Patent Office and equivalent patent offices in foreign
jurisdictions, relating to the Synlogic Delivered Microbe Patent Rights, (ii) a
draft copy of all applications sufficiently in advance of filing to permit
reasonable review and comment by Company, and (iii) a copy of applications as
filed, together with notice of its filing date and serial number. Synlogic shall
be responsible for all past and present prosecution and maintenance costs for
the Synlogic Delivered Microbe Patent Rights. Synlogic shall not grant, or
permit the granting of, to any Person, without first offering the same to
Company, (i) any second right to control the preparation, filing or maintenance
of any Synlogic Patent Rights that Cover the Delivered Microbes or the Products
(including, without limitation, the Synlogic Delivered Microbe Patent Rights),
or (ii) any right to review or comment on any filings relating to the
prosecution of such Synlogic Patent Rights.

4.2.2. Company Patent Rights.

(a) Company shall solely control the preparation, filing and maintenance of the
Company Patent Rights on a global basis. Company shall not amend, modify or
otherwise prosecute the Company Patent Rights in a manner that broadens or
expands the claims in the Company Patent Rights beyond the claims that relate
solely to the Delivered Microbes (including the nucleotide sequence or bacterial
strain thereof).

4.3. Third Party Infringement.

4.3.1. Notice. If, during the Term, either Party learns of any actual, alleged
or threatened infringement by a Third Party of any Synlogic Delivered Microbe
Patent Rights or Company Patent Rights, such Party shall promptly notify the
other Party and shall provide such other Party with available evidence of such
infringement.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

15



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

4.3.2. Enforcement of Synlogic Patent Rights

(a) Company shall have the first right to institute any infringement Action
under any Synlogic Delivered Microbe Patent Right where a Party reasonably
determines that a Third Party is marketing or plans to market an infringing
product that competes with such Product, including such an infringement
resulting from a Paragraph IV Certification. Company shall have the right to
institute such Action in the name of Company or of Synlogic, or in the names of
both of them.

(b) If Company institutes an infringement Action in accordance with
Section 4.3.2(a), Synlogic shall have the right to review and comment upon
material strategic decisions relating to such Action in accordance with
Section 4.3.4, provided, that Company shall have the final say with respect
thereto.

(c) If Company decides not to institute any infringement Action under any such
Synlogic Delivered Microbe Patent Right, Company shall give Synlogic prompt
notice thereof and Synlogic shall have a second right to institute any
infringement Action under such Synlogic Delivered Microbe Patent Right. If
Synlogic institutes an infringement Action in accordance with this
Section 4.3.2(c), Company shall have the right to review and comment upon
material strategic decisions relating to such Action in accordance with
Section 4.3.4 and Synlogic shall consider such comments from Company in good
faith, provided, that Synlogic shall have the final say with respect thereto.

4.3.3. Enforcement of Company Patent Rights. Company shall have the sole right
to institute any infringement Action under the Company Patent Rights.

4.3.4. Cooperation. In any infringement Action brought under the Synlogic
Delivered Microbe Patent Rights pursuant to Section 4.3.2(b) or (c), each Party
shall, and shall cause its Affiliates to, reasonably cooperate with the other
Party, in good faith, relative to the other Party’s efforts to protect the
Synlogic Delivered Microbe Patent Rights. Notwithstanding the above, neither
Party shall settle or compromise any related defense or infringement Action
brought pursuant to Section 4.3.2(b) or (c) in a manner that diminishes the
scope of or has an adverse effect on the validity of the Synlogic Delivered
Microbe Patent Rights without the prior written consent of the other Party,
which consent shall not be unreasonably withheld, conditioned or delayed.
Furthermore, the Party initiating any infringement Action pursuant to
Section 4.3.2(b) or (c) shall provide the other Party with reasonable prior
notice and opportunity to review and comment on, and shall consider in good
faith all reasonable and timely comments from such other Party on, any proposed
arguments asserted or to be asserted in litigation related to the enforcement or
defense of any such Patent Rights pursuant to Section 4.3.2(b) or (c),.

4.3.5. Expenses and Recoveries. All out-of-pocket costs incurred by either Party
pursuant to Section 4.3.2(b) or (c) shall be borne solely by such Party. Any
recovery obtained as a result of any such Action, by settlement or otherwise
shall be first applied to reimbursement of the reasonable unreimbursed legal
fees and expenses incurred by the Parties, and the remainder shall be retained
by the Party bringing such Action.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

16



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

4.4. Orange Book Listings. Company shall have the sole right to determine which
Patent Rights that Cover a Product to list in the Orange Book in the U.S. or
other foreign equivalents and shall, at its discretion, undertake, at its costs
and expense, to file any relevant information in order to ensure appropriate
listing in the Orange Book relating to a Product.

ARTICLE 5.

CONFIDENTIALITY

5.1. Confidential Information.

5.1.1. Obligations.

(a) During the Term and for a period of [***] after any termination or
expiration of this Agreement, each Party agrees to, and shall cause its
Affiliates to, keep in confidence and not to disclose to any Third Party, or use
for any purpose, except to exercise its rights or perform its obligations under
this Agreement, any Confidential Information of the other Party.

(b) Each Party agrees that it and its Affiliates shall provide or permit access
to the other Party’s Confidential Information to the receiving Party’s
employees, consultants, advisors and Sublicensees, and to the employees,
consultants and advisors of the receiving Party’s Affiliates, in each case who
are subject to obligations of confidentiality and non-use with respect to such
Confidential Information no less stringent than the obligations of
confidentiality and non-use of the receiving Party pursuant to this Section 5.1;
provided, that each Party shall remain responsible for any failure by its
Affiliates and Sublicensees, and its and its Affiliates’ respective employees,
consultants and advisors, to treat such Confidential Information as required
under this Section 5.1 (as if such Affiliates, employees, consultants, advisors
and Sublicensees were parties directly bound to the requirements of this Section
5.1).

5.1.2. Permitted Disclosures.

(a) Notwithstanding anything to the contrary herein, a recipient Party may
disclose the other Party’s Confidential Information to the extent such
disclosure is reasonably necessary to (i) file and prosecute patent applications
or maintain patents which are filed or prosecuted in accordance with the
provisions of this Agreement, (ii) file, prosecute or defend litigation in
accordance with the provisions of this Agreement, (iii) comply with applicable
laws, regulations or court orders; provided, however, that if a recipient Party
is required to make any such disclosure, it shall provide prior written notice
to the disclosing Party and will use reasonable efforts to assist the disclosing
Party in its efforts to secure confidential treatment or a protective order or
to otherwise limit disclosure, or (iv) to the extent such disclosure is
reasonably necessary (x) in complying with the terms of the [***] or [***] or
(y) in complying with the terms of agreements with Third Parties related to the
Delivered Microbes or Products that are entered into after the Effective Date.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

17



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

5.2. Publicity. Neither Party may publicly disclose the existence or terms or
any other matter of fact regarding this Agreement without the prior written
consent of the other Party, which consent shall not be unreasonably withheld or
delayed; provided, however, that either Party may make such a disclosure to the
extent required by law or by the requirements of any nationally recognized
securities exchange, quotation system or over-the-counter market on which such
Party has its securities listed or traded. In the event that any such disclosure
is required, Discloser shall make reasonable efforts to provide the other Party
with prior notice and to coordinate with the other Party with respect to the
wording and timing of any such disclosure.

ARTICLE 6.

REPRESENTATIONS AND WARRANTIES; CERTAIN COVENANTS

6.1. Representations and Warranties of Synlogic. Synlogic represents and
warrants to Company that, as of the Effective Date:

6.1.1. The execution and delivery of this Agreement and the performance of the
transactions contemplated hereby have been duly authorized by all appropriate
Synlogic corporate action.

6.1.2. This Agreement is a legal and valid obligation binding upon Synlogic and
enforceable against Synlogic in accordance with its terms, and the execution,
delivery and performance of this Agreement by the Parties does not conflict with
any agreement, instrument or understanding to which Synlogic is a party or by
which it is bound.

6.1.3. Synlogic has the full right and legal capacity to grant the rights
granted to Company hereunder without violating the rights of any Third Party.

6.1.4. To Synlogic’s knowledge, the Synlogic Patent Rights have been properly
filed and prosecuted, and Synlogic is (i) the sole owner of the Synlogic Patent
Rights and (ii) the sole and exclusive (except for the reserved rights expressly
set forth in the [***] or the [***], as applicable) licensee of the Patent
Rights licensed to Synlogic under the [***] and the [***], as applicable.
Neither Synlogic nor any of its Affiliates is a party to or otherwise bound by
any oral or written contract or agreement that will result in any Person
obtaining any interest in, or that would give to any Person any right to assert
any claim in or with respect to, any rights granted by Synlogic under this
Agreement.

6.1.5. Synlogic does not own or Control any Patent Right or other Intellectual
Property right that dominates, reads on or concerns the subject matter of the
claims set forth in the Synlogic Patent Rights or that would otherwise prevent
Company from Exploiting the rights granted to it under this Agreement.

 

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

18



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

6.1.6. Neither Synlogic nor any of its Affiliates (i) has granted or will during
the Term grant any right, license, encumbrance, consent or privilege that is
inconsistent with the rights granted hereunder or (ii) has entered into or will
during the Term enter into any agreements, whether oral or written, that are
inconsistent with its obligations under this Agreement.

6.1.7. Synlogic is not aware of any Third Party Patent Right or other
Intellectual Property right that would be infringed (i) by practicing any
process or method or by making, using or selling any composition which is
claimed or disclosed in the Synlogic Patent Rights, or (ii) by making, using,
offering for sale, selling or importing the Lead Candidate, the Backups or the
Products. Synlogic is not aware of any infringement or misappropriation by a
Third Party of any of the Synlogic Patent Rights licensed hereunder or
non-patented Synlogic Intellectual Property.

6.1.8. Synlogic Patent Rights as of the Effective Date. All Synlogic Patent
Rights existing as of the Effective Date are listed on Exhibit A. Synlogic is,
with respect to each Patent Right listed on Exhibit A-1 the sole and exclusive
owner of the entire right, title and interest in and to such Patent Right; and
with respect to each Patent Right listed on Exhibit A-2, the sole and exclusive
licensee of such Patent Right. All Existing Patents are (i) subsisting and in
good standing and (ii) being diligently prosecuted in the respective patent
offices in the Territory in accordance with law, and have been filed and
maintained properly and correctly and all applicable fees have been paid on or
before the due date for payment. To Synlogic’s knowledge, all Patent Rights on
Exhibit A are subsisting and are not invalid or unenforceable, in whole or in
part.

6.1.9. Third Party Challenges to Synlogic IP. There are no claims, judgments, or
settlements against, or amounts with respect thereto, owed by Synlogic or any of
its Affiliates relating to the Synlogic Patent Rights or the Synlogic Know-How.
No claim or litigation has been brought or, to Synlogic’s knowledge, threatened
by any Person (a) alleging that the Synlogic Patent Rights owned by Synlogic are
invalid or unenforceable, (b) asserting the misuse, or non-infringement of any
of the Synlogic Patent Rights owned by Synlogic or (c) alleging the
misappropriation of the Synlogic Know-How owned by Synlogic. To Synlogic’s
knowledge, no claim or litigation has been brought or threatened by any Person
(a) alleging that the Synlogic Patent Rights licensed by Synlogic are invalid or
unenforceable, (b) asserting the misuse, or non-infringement of any of the
Synlogic Patent Rights licensed by Synlogic, (c) challenging Synlogic’s Control
of the licensed Synlogic Patent Rights or (d) alleging the misappropriation of
the licensed Synlogic Know-How.

6.1.10. Ownership and Encumbrances. To Synlogic’s knowledge, the Synlogic Patent
Rights are free and clear of any liens, charges, encumbrances or claims of
ownership by any Third Party, other than non-exclusive licenses granted by
Synlogic to Third Parties, which grants are not in conflict with, and do not
preclude Company from exercising, the licenses granted to Company hereunder.

6.1.11. Confidentiality of Know-How. To Synlogic’s knowledge, no material breach
of confidentiality has been committed by any Third Party with respect to the
Synlogic Intellectual Property and Synlogic has used reasonable measures to
protect the confidentiality thereof.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

19



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

6.2. Synlogic Covenants with Respect to the [***] and [***] .

6.2.1. Execution. The [***] and [***], when executed in accordance with the
Merger Agreement, shall be valid and enforceable against Synlogic. Synlogic
shall provide a true and complete copy of each of the [***] and [***] to Company
as soon as reasonably practicable following the Effective Date.

6.2.2. Compliance. Synlogic shall, and shall cause its Affiliates and
Sublicensees to, comply in all material respects with the [***] and the [***]
and take any action reasonably requested by Company, to prevent any potential
material breach by Synlogic, its Affiliates or Sublicensees of any term of the
[***] or the [***].

6.2.3. Amendments; Termination. As of the Effective Date and throughout the
Term, Synlogic (i) shall not amend, terminate, or otherwise alter the [***] or
the [***] in a manner that adversely affects any of the rights granted to
Company hereunder without Company’s prior written consent, (ii) shall promptly
inform Company in the event that it receives written notice from [***] or [***]
purporting to unilaterally terminate the [***] or the [***], and (iii) will use
commercially reasonable efforts to dispute any allegation of any breach asserted
by [***] or [***] with respect to the [***] or the [***], as applicable, as may
be required to prevent termination of the [***] or the [***], as applicable, or
that would reasonably be expected to have a material adverse effect on the
sublicenses granted hereunder. Synlogic shall provide Company with a copy of all
modifications to or amendments of the [***] and the[***], regardless of whether
Company’s consent was required with respect thereto.

6.3. Representations and Warranties of Company.

6.3.1. The execution and delivery of this Agreement and the performance of the
transactions contemplated hereby have been duly authorized by all appropriate
Company corporate action.

6.3.2. This Agreement is a legal and valid obligation binding upon Company and
enforceable in accordance with its terms, and the execution, delivery and
performance of this Agreement by the Parties does not conflict with any
agreement, instrument or understanding to which Company is a party or by which
it is bound.

6.3.3. Company has the full right and legal capacity to grant the rights granted
to Synlogic hereunder without violating the rights of any Third Party.

6.3.4. Neither Company nor any of its Affiliates (i) has granted or will during
the Term grant any right, license, encumbrance, consent or privilege that is
inconsistent with the rights granted hereunder or (ii) has entered into or will
during the Term enter into any agreements, whether oral or written, that are
inconsistent with its obligations under this Agreement.

6.4. No Warranties. Except as expressly set forth in this Agreement, NEITHER
PARTY MAKES ANY REPRESENTATION OR EXTENDS ANY WARRANTIES OF ANY KIND, EITHER
EXPRESS OR IMPLIED. THERE ARE NO EXPRESS OR

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

20



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, OR OF
NON-INFRINGEMENT OF ANY PATENT, COPYRIGHT, TRADEMARK, OR OTHER RIGHTS OF THIRD
PARTIES, OR ANY OTHER EXPRESS OR IMPLIED WARRANTIES.

ARTICLE 7. INDEMNIFICATION

7.1. General Indemnification By Synlogic. Synlogic shall indemnify and hold
harmless Company, its Affiliates and their respective directors, officers,
employees and agents (collectively, the “Company Indemnified Parties”), from,
against and in respect of any and all Losses incurred or suffered by any Company
Indemnified Party to the extent resulting from: (a) any breach of, or inaccuracy
in, any representation or warranty made by Synlogic in this Agreement, or any
breach or violation by Synlogic of any covenant or agreement in this Agreement;
(b) the gross negligence or intentional misconduct of, or violation of law by,
Synlogic, any of its Affiliates or Sublicensees, or any of their respective
directors, officers, employees and agents, in performing Synlogic’s obligations
or exercising Synlogic’s rights under this Agreement; or (c) subject to
Section 2.3.1, activities related to the Research and Development,
commercialization, manufacture, or other Exploitation of any engineered
microbes, Delivered Microbes or Synlogic Products by Synlogic, its Affiliates or
licensees (other than Company) anywhere in the world during the Term.

7.2. General Indemnification By Company. Company shall indemnify and hold
harmless Synlogic, its Affiliates and their respective directors, officers,
employees and agents (collectively, the “Synlogic Indemnified Parties”), from,
against and in respect of any and all Losses incurred or suffered by any
Synlogic Indemnified Party to the extent resulting from: (a) any breach of, or
inaccuracy in, any representation or warranty made by Company in this Agreement
or any breach or violation by Company of any covenant or agreement in this
Agreement; (b) the gross negligence or intentional misconduct of, or violation
of law by, Company, any of its Affiliates or Sublicensees, or any of their
respective directors, officers, employees and agents, in performing Company’s
obligations or exercising Company’s rights under this Agreement; or
(c) Company’s Exploitation of any Delivered Microbes or Products by Company, its
Affiliates or licensees or sublicensees (other than Synlogic) anywhere in the
world during the Term.

7.3. Notice. An indemnified Party entitled to indemnification under Sections 7.1
or 7.2 shall give prompt written notification to the Indemnifying Party from
whom indemnification is sought of the commencement of any Action by a Third
Party for which indemnification may be sought (a “Third Party Claim”) or, if
earlier, upon the assertion of such Third Party Claim by a Third Party;
provided, however, that failure by an indemnified Party to give notice of a
Third Party Claim as provided in this Section 7.3 shall not relieve the
indemnifying Party of its indemnification obligation under this Agreement,
except and only to the extent that such indemnifying Party is actually
prejudiced as a result of such failure to give notice.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

21



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

7.4. Defense. Within thirty (30) days after delivery of a notice of any Third
Party Claim in accordance with Section 7.3, the Indemnifying Party may, upon
written notice thereof to the Indemnified Party, assume control of the defense
of such Third Party Claim with counsel reasonably satisfactory to the
Indemnified Party. If the Indemnifying Party does not assume control of such
defense, the Indemnified Party shall control such defense. The Party not
controlling such defense may participate therein at its own expense, unless the
indemnifying Party has not assumed control of such Third Party Claim, in which
case such expenses shall be borne by the indemnifying Party.

7.5. Cooperation. The Party controlling the defense of any Third Party Claim
shall keep the other Party advised of the status of such Third Party Claim and
the defense thereof and shall reasonably consider recommendations made by the
other Party with respect thereto. The other Party shall reasonably cooperate
with the Party controlling such defense and its Affiliates and agents in defense
of the Third Party Claim, with all out-of-pocket costs of such cooperation to be
borne by the Party controlling such defense.

7.6. Settlement. The Indemnified Party shall not agree to any settlement of such
Third Party Claim without the prior written consent of the Indemnifying Party,
which shall not be unreasonably withheld. The Indemnifying Party shall not,
without the prior written consent of the Indemnified Party, which shall not be
unreasonably withheld, agree to any settlement of such Third Party Claim or
consent to any judgment in respect thereof that does not include a complete and
unconditional release of the Indemnified Party from all liability with respect
thereto or that imposes any liability or obligation on the Indemnified Party.

ARTICLE 8. TERM AND TERMINATION

8.1. Term. Unless terminated earlier in accordance with this ARTICLE 8, this
Agreement becomes effective as of the Effective Date and shall remain in force
for the period commencing on the Effective Date and continuing until terminated
in accordance with the terms of this Agreement (the “Term”).

8.2. Termination

8.2.1. Termination for Material Breach. Upon any material breach of this
Agreement by either Party (the “Breaching Party”), the other Party (the
“Non-Breaching Party”) shall have the right, but not the obligation, to
terminate this Agreement in its entirety by providing sixty (60) days written
notice to the Breaching Party, which notice shall, in each case (a) expressly
reference this Section 8.2, (b) reasonably describe the alleged breach which is
the basis of such termination, and (c) clearly state the Non-Breaching Party’s
intent to terminate this Agreement if the alleged breach is not cured within the
applicable cure period. The termination shall become effective at the end of the
notice period unless the Breaching Party cures such breach during such notice
period; provided, that the Non-Breaching Party may, by notice to the Breaching
Party, designate a later date for such termination. Notwithstanding the
foregoing, (1) if such material breach, by its nature, is curable, but is not
reasonably curable within the applicable cure period, then such cure

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

22



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

period shall be extended if the Breaching Party provides a written plan for
curing such breach to the Non-Breaching Party and uses diligent efforts to cure
such breach in accordance with such written plan; provided, that no such
extension shall exceed sixty (60) days without the consent of the Non-Breaching
Party. If the Breaching Party fails to cure such material breach within such
sixty (60) day period, or such longer period of time as the Parties may agree,
then the Non-Breaching Party may terminate this Agreement upon written notice to
the Breaching Party as provided in this Section 8.2.1.

8.2.2. Voluntary Termination. Company may, upon sixty (60) days’ prior written
notice to Synlogic, which notice expressly references this Section 8.2.2,
unilaterally terminate this Agreement without cause. If Company provides such
notice of termination, this Agreement shall remain in full force and effect
until the effective date of such termination.

8.2.3. Termination for Insolvency. In the event that either Party (a) files for
protection under bankruptcy or insolvency laws, (b) makes an assignment for the
benefit of creditors, (c) appoints or suffers appointment of a receiver or
trustee over substantially all of its property that is not discharged within
ninety (90) days after such filing, (d) proposes a written agreement of
composition or extension of its debts, (e) proposes or is a party to any
dissolution or liquidation, (f) files a petition under any bankruptcy or
insolvency act or has any such petition filed against that is not discharged
within sixty (60) days of the filing thereof, or (g) admits in writing its
inability generally to meet its obligations as they fall due in the general
course, then the other Party may terminate this Agreement in its entirety
effective immediately upon written notice to such Party.

8.3. Effects of Termination. In the event of expiration or termination of this
Agreement for any reason, the provisions of this Section 8.3 shall apply.

8.3.1. Return of Confidential Information. Within thirty (30) days after the
effective date of termination of this Agreement in its entirety, or earlier if
requested by a Party, each Party shall, and cause its Affiliates to (a) destroy,
all tangible items solely comprising, bearing or containing any Confidential
Information of the other Party that are in such first Party’s or its Affiliates’
possession or control, and provide written certification of such destruction, or
(b) prepare such tangible items of the other Party’s Confidential Information
for shipment to such other Party, as such other Party may direct, at the first
Party’s expense; provided, that, in any event, each Party may retain one copy of
the Confidential Information of the other Party to the extent necessary to
exercise its rights or perform its obligations that survive expiration or
termination of this Agreement.

8.3.2. Termination of Licenses.

(a) As of the effective date of any termination by Synlogic under Section 8.2.1
or 8.2.3, or a termination by Company under Section 8.2.2, all licenses and
sublicenses granted by Synlogic to Company under Section 2.1 shall terminate.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

23



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

(b) As of the effective date of any termination by Company under Section 8.2.1
or 8.2.3, all licenses and sublicenses granted by Company to Synlogic under
Section 2.2 shall terminate.

(c) As of the effective date of any termination by Company under Section 8.2.2,
all licenses and sublicenses granted by Synlogic to Company under Section 2.1
shall terminate, and the licenses granted by Company to Synlogic under Section
2.2 shall continue in full force and effect until terminated by Synlogic.

8.3.3. Non-Exclusive Remedy. Notwithstanding anything herein to the contrary,
termination of this Agreement shall be without prejudice to other remedies any
Party may have at law or equity.

8.3.4. Survival. This Section 8.3.4, the provisions set forth in the following
Sections, as well as, to the extent applicable, any other Sections or defined
terms referred to in such Sections or Articles or necessary to give them effect,
shall survive any expiration or termination of this Agreement in its entirety:
Section 4.1 (Ownership of Inventions); Section 4.2 (Prosecution and Maintenance
of Patent Rights; ARTICLE 5 (Confidentiality); ARTICLE 6 (Representations and
Warranties); ARTICLE 7 (Indemnification); Section 8.3 (Effects of Termination);
Section 9.3 (Choice of Law); Section 9.4 (Notices); Section 9.12 (No
Consequential or Punitive Damages); and Section 9.20 (Records Generally).
Furthermore, any other provisions required to interpret the Parties’ rights and
obligations under this Agreement, including applicable definitions in ARTICLE 1,
shall survive to the extent required. Except as otherwise provided in this
Section 8.3.4, all rights and obligations of the Parties under this Agreement,
including any licenses granted hereunder, shall terminate upon expiration or
termination of this Agreement in its entirety or solely with respect to the
terminated country, as the case may be, for any reason.

8.3.5. Survival of Sublicenses. In the event of a termination of this Agreement
while a sublicense of rights granted by Company is in effect, the terms of this
Section 8.3.5 shall apply, provided, that the applicable Sublicensee is not in
material breach of the applicable sublicense agreement. In such event, (a) all
of such Sublicensee’s obligations under the applicable sublicense agreement to
Company shall remain in effect as obligations to Synlogic and shall be
enforceable solely by Synlogic as a third party beneficiary, (b) such
Sublicensee’s rights under the sublicense agreement that do not exceed and are
not inconsistent with Synlogic’s obligations to Company under this Agreement,
whether in scope, duration, nature or otherwise, shall survive termination;
provided, that the foregoing shall in no way be interpreted to increase the
scope, duration, territory or other aspect of the rights sublicensed to such
Sublicensee and (c) all of Company’s rights under the sublicense agreement shall
remain in effect, may be exercised solely by Synlogic and shall inure to the
exclusive benefit of Synlogic.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

24



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

ARTICLE 9.

MISCELLANEOUS

9.1. Assignment; Successors. Neither this Agreement nor any right or obligation
hereunder may be assigned, in whole or in part, by operation of law or otherwise
by any Party without the prior written consent of the other Party, except that
either Party may, without the written consent of the other, assign this
Agreement in its entirety in connection with the transfer or sale of all or
substantially all of such Party’s assets or business related to this Agreement,
or in the event of its merger, consolidation or similar transaction. Subject to
the preceding sentence, this Agreement shall be binding upon, inure to the
benefit of and be enforceable by, the Parties hereto and their respective
successors and assigns.

9.2. Export Control. This Agreement is made subject to any restrictions
concerning the export of products or technical information from the United
States or other countries that may be imposed on the Parties from time to time.
Each Party agrees that it will not export, directly or indirectly, any technical
information acquired from the other Party under this Agreement or any products
using such technical information to a location or in a manner that at the time
of export requires an export license or other governmental approval, without
first obtaining the written consent to do so from the appropriate agency or
other governmental entity in accordance with applicable law.

9.3. Choice of Law. This Agreement shall be governed by, and construed in
accordance with, the substantive law of the State of Delaware, regardless of the
laws that might otherwise govern under applicable principles of conflict of laws
thereof.

9.4. Notices. All notices, requests, claims, demands, waivers and other
communications under this Agreement shall be in writing and shall be by
facsimile, courier services or personal delivery to the following addresses, or
to such other addresses as shall be designated from time to time by a Party in
accordance with this Section 9.4. The addresses and other contact information
for the parties are as follows:

 

If to Synlogic:    Synlogic, Inc.   

130 Brookline Street, #201

Cambridge, MA 02139

Attn: President

Tel: (617) 401-9975

With a copy to:   

Mintz Levin

Attention: Lewis J. Geffen

One Financial Center

Boston, MA 02111

Tel: (617) 348-1834

Fax: (617) 542-2241

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

25



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

 

If to Company:   

Synlogic IBDCo, Inc.

130 Brookline Street, #201

Cambridge, MA 02139

Attn: President

Tel: (617) 401-9975

With a copy to:   

Mintz Levin

Attention: Lewis J. Geffen

One Financial Center

Boston, MA 02111

Tel: (617) 348-1834

Fax: (617) 542-2241

And, if Buyer exercises the Option

in accordance with Section 3.1 of

the Merger Agreement, with a copy to:

     

AbbVie S.à.r.l.

26, Boulevard Royal

L-2449 Luxembourg

Grand-Duchy of Luxembourg

Attn: General Manager

Fax: [***]

  

In lieu of a copy to Mintz Levin as provided above:

Ropes & Gray LLP

Attention: Marc A. Rubenstein

Prudential Tower

800 Boylston Street

Boston, MA 02199

Tel: [***]

9.5. Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. The Parties shall use all reasonable efforts to
replace such invalid or unenforceable provision of this Agreement with a valid
and enforceable provision that shall achieve, to the greatest extent possible,
the economic, business and other purposes of such invalid or unenforceable
provision.

9.6. Integration. This Agreement (and, when executed, each Related Agreement),
together with all schedules and exhibits attached hereto, constitutes the entire
agreement between the Parties with respect to the subject matter of this
Agreement and supersedes all previous agreements, whether written or oral. In
the event of a conflict between the Merger Agreement or any schedules or
attachments to this Agreement, on the one hand, and this Agreement, on the other
hand, the terms of this Agreement shall govern. Each Party confirms that it is
not relying on any representations or warranties of the other Party except as
specifically set forth in this Agreement.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

26



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

9.7. English Language. This Agreement shall be written and executed in, and all
other communications under or in connection with this Agreement shall be in, the
English language. Any translation into any other language shall not be an
official version thereof, and in the event of any conflict in interpretation
between the English version and such translation, the English version shall
control.

9.8. Section 365(n). All licenses granted under this Agreement are deemed to be,
for purposes of Section 365(n) of the U.S. Bankruptcy Code, licenses of right to
“intellectual property” as defined in Section 101 of such Code. The Parties
agree that Company may fully exercise all of its rights and elections under the
U.S. Bankruptcy Code, regardless of whether either Party files for bankruptcy in
the United States or other jurisdiction. The Parties further agree that, in the
event Company elects to retain its rights as a Company under such Code, Company
shall be entitled to complete access to any technology licensed to it hereunder
and all embodiments of such technology. Such embodiments of the technology shall
be delivered to the Company not later than: (a) the commencement of bankruptcy
proceedings against Synlogic, upon written request, unless Synlogic elects to
perform its obligations under the Agreement, or (b) if not delivered as set
forth above, upon the rejection of this Agreement by or on behalf of Company,
upon written request.

9.9. Waivers and Amendments. The failure of any Party to assert a right
hereunder or to insist upon compliance with any term or condition of this
Agreement shall not constitute a waiver of that right or excuse a similar
subsequent failure to perform any such term or condition by the other Party. No
waiver shall be effective unless it has been given in writing and signed by the
Party giving such waiver, and no provision of this Agreement may be amended or
modified other than by a written document signed by authorized representatives
of each Party.

9.10. Independent Contractors; No Agency. Neither Party shall have any
responsibility for the hiring, firing or compensation of the other Party’s or
such other Party’s Affiliates’ employees or for any employee benefits with
respect thereto. No employee or representative of a Party or its Affiliates
shall have any authority to bind or obligate the other Party for any sum or in
any manner whatsoever, or to create or impose any contractual or other liability
on such other Party, without such other Party’s written approval. For all
purposes, and notwithstanding any other provision of this Agreement to the
contrary, each Party’s legal relationship under this Agreement to the other
Party shall be that of independent contractor, and the relationship between the
two (2) Parties shall not constitute a partnership, joint venture, or agency,
including for all tax purposes.

9.11. Execution in Counterparts; Facsimile Signatures. This Agreement may be
executed in any number of counterparts and by the Parties in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
This Agreement may be executed by facsimile, pdf or other electronically
transmitted signatures and such signatures shall be deemed to bind each Party
hereto as if they were the original signatures.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

27



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

9.12. No Consequential or Punitive Damages.

9.12.1. EXCEPT AS SET FORTH IN SECTIONS 9.12.2 or 9.12.3, NEITHER PARTY NOR ANY
OF ITS AFFILIATES WILL BE LIABLE FOR INDIRECT, INCIDENTAL, CONSEQUENTIAL,
SPECIAL, EXEMPLARY, PUNITIVE OR MULTIPLE DAMAGES ARISING OUT OF THIS AGREEMENT
OR THE EXERCISE OF ITS RIGHTS HEREUNDER, OR FOR ANY LOSS OR INJURY TO A PARTY’S
OR ITS AFFILIATES’ PROFITS, BUSINESS (INCLUDING BUSINESS INTERRUPTION) OR
GOODWILL ARISING FROM OR RELATING TO ANY BREACH OF THIS AGREEMENT, IN EACH CASE
HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY, WHETHER IN CONTRACT, TORT,
NEGLIGENCE, BREACH OF STATUTORY DUTY OR OTHERWISE, REGARDLESS OF ANY NOTICE OF
SUCH DAMAGES.

9.12.2. THE LIMITATIONS AND DISCLAIMERS SET FORTH IN SECTION 9.12.1 SHALL NOT
APPLY TO A CLAIM (I) FOR WILLFUL MISCONDUCT; (II) BY SYNLOGIC AGAINST COMPANY
FOR DAMAGES RESULTING FROM A BREACH OF SECTION 2.3.2; (III) BY COMPANY AGAINST
SYNLOGIC FOR DAMAGES RESULTING FROM AN INTENTIONAL AND WILLFUL BREACH OF
SECTIONS 2.3.1; OR (IV) FOR DAMAGES RESULTING FROM A BREACH OF ARTICLE 5.

9.12.3. NOTHING IN THIS SECTION 9.12 IS INTENDED TO LIMIT OR RESTRICT THE
INDEMNIFICATION RIGHTS OR OBLIGATIONS OF EITHER PARTY WITH RESPECT TO THIRD
PARTY CLAIMS.

9.13. Performance by Affiliates. To the extent that this Agreement imposes
obligations on Affiliates or Sublicensees of a Party, such Party shall cause its
Affiliates and shall use diligent efforts to cause its Sublicensees to perform
such obligations. Either Party may use one or more of its Affiliates to perform
its obligations and duties hereunder; provided, that each such Affiliate or
Sublicensee shall be bound by the corresponding obligations of the applicable
Party and provided, further, that, subject to such Party’s assignment to an
Affiliate pursuant to Section 9.1, such Party shall remain liable hereunder for
the prompt payment and performance of all of its obligations hereunder.

9.14. Force Majeure. Neither Party shall be liable for failure of or delay in
performing obligations set forth in this Agreement, and neither shall be deemed
in breach of its obligations, if such failure or delay is due to natural
disasters or any causes beyond the reasonable control of such Party. In event of
such force majeure, the Party affected thereby shall use reasonable efforts to
cure or overcome the same and resume performance of its obligations hereunder.

9.15. No Third Party Beneficiary Rights. This Agreement is not intended to and
shall not be construed to give any Third Party any interest or rights (including
any third

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

28



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

party beneficiary rights) with respect to or in connection with any agreement or
provision contained herein or contemplated hereby, other than, to the extent
provided in ARTICLE 7, the indemnified Parties.

9.16. Non-exclusive Remedy. Except as expressly provided herein, the rights and
remedies provided herein are cumulative and each Party retains all remedies at
law or in equity, including the Parties’ ability to receive legal damages or
equitable relief, with respect to any breach of this Agreement. Neither Party
shall be required to terminate this Agreement due to a breach of this Agreement
by the other Party.

9.17. Headings. The Article and Section headings used herein are for reference
and convenience only, and will not enter into the interpretation of this
Agreement

9.18. Further Assurances. Each Party agrees to execute, acknowledge and deliver
such further instructions, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

9.19. Construction. The Parties hereto acknowledge and agree that: (a) each
Party and its counsel reviewed and negotiated the terms and provisions of this
Agreement and have contributed to its revision; (b) the rule of construction to
the effect that any ambiguities are resolved against the drafting Party shall
not be employed in the interpretation of this Agreement; and (c) the terms and
provisions of this Agreement shall be construed fairly as to all Parties hereto
and not in favor of or against any Party, regardless of which Party was
generally responsible for the preparation of this Agreement.

9.20. Records Generally. Without limiting any of the Party’s obligations set
forth in any other provision of this Agreement, each Party shall keep or cause
its Affiliates to keep records as are appropriate to document such Party’s, and
its Affiliates’, compliance with its obligations hereunder and under applicable
law in a manner consistent with this Agreement for those periods applicable to
such records in accordance with applicable law.

[Remainder of this page intentionally blank.]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

29



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

IN WITNESS WHEREOF, each Party has caused this Agreement to be duly executed by
its authorized representative under seal, in duplicate on the Effective Date.

 

SYNLOGIC, INC. By:   /s/ Jose-Carlos Gutierrez-Ramos Name:   Jose-Carlos
Gutierrez-Ramos

Title:

  President and Chief Executive Officer SYNLOGIC IBDCO, INC. By:   /s/ Alison
Silva Name:   Alison Silva

Title:

  Chief Operating Officer

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

EXHIBIT A-1

SYNLOGIC PATENT RIGHTS - OWNED

 

USSN

  

Title

   Inventors    Filing Date [***]    [***]    [***]    [***] [***]    [***]   
[***]    [***] [***]    [***]    [***]    [***] [***]    [***]    [***]    [***]
[***]    [***]    [***]    [***]

EXHIBIT A-2

SYNLOGIC PATENT RIGHTS - IN-LICENSED

(US)

 

[***]

Docket No.

  

USSN/

Patent No.

   Title    Inventors    Filed/ Issued [***]    [***]    [***]    [***]    [***]
[***]    [***]    [***]    [***]    [***] [***]    [***]    [***]    [***]   
[***] [***]    [***]    [***]    [***]    [***] [***]    [***]    [***]    [***]
   [***] [***]    [***]    [***]    [***]    [***] [***]    [***]    [***]   
[***]    [***] [***]    [***]    [***]    [***]    [***] [***]    [***]    [***]
   [***]    [***] [***]    [***]    [***]    [***]    [***] [***]    [***]   
[***]    [***]    [***] [***]    [***]    [***]    [***]    [***]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

 

[***]    [***]    [***]    [***]    [***] [***]    [***]    [***]    [***]   
[***] [***]    [***]    [***]    [***]    [***] [***]    [***]    [***]    [***]
   [***] [***]    [***]    [***]    [***]    [***] [***]    [***]    [***]   
[***]    [***] [***]    [***]    [***]    [***]    [***] [***]    [***]    [***]
   [***]    [***] [***]    [***]    [***]    [***]    [***] [***]    [***]   
[***]    [***]    [***] [***]    [***]    [***]    [***]    [***] [***]    [***]
   [***]    [***]    [***] [***]    [***]    [***]    [***]    [***] [***]   
[***]    [***]    [***]    [***] [***]    [***]    [***]    [***]    [***] [***]
   [***]    [***]    [***]    [***] [***]    [***]    [***]    [***]    [***]
[***]    [***]    [***]    [***]    [***] [***]    [***]    [***]    [***]   
[***] [***]    [***]    [***]    [***]    [***] [***]    [***]    [***]    [***]
   [***] [***]    [***]    [***]    [***]    [***]

(Foreign)

 

[***]

Docket No.

  

Country

   PCT /
Patent
No.    Title    Inventors    Filed/
Issued [***]    [***]    [***]    [***]    [***]    [***] [***]    [***]   
[***]    [***]    [***]    [***] [***]    [***]    [***]    [***]    [***]   
[***] [***]    [***]    [***]    [***]    [***]    [***] [***]    [***]    [***]
   [***]    [***]    [***] [***]    [***]    [***]    [***]    [***]    [***]
[***]    [***]    [***]    [***]    [***]    [***] [***]    [***]    [***]   
[***]    [***]    [***] [***]    [***]    [***]    [***]    [***]    [***] [***]
   [***]    [***]    [***]    [***]    [***]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.